Citation Nr: 1330135	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for multi-level disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to April 1986 and from November 1990 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Appeals Management Center (AMC) in Washington, DC.  Jurisdiction over this case was subsequently returned to the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran requested a Board hearing in Washington, DC; however, he canceled that request in October 2011.  

In May 2012, the Board issued a decision which denied the Veteran's appeal for a higher initial rating multi-level disc disease of the cervical spine.

In September 2012, the Veteran filed a motion for reconsideration of the Board's decision.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

As indicated below, the Board has decided to vacate its May 2012 decision; the issue of entitlement to an initial evaluation in excess of 20 percent for multi-level disc disease of the cervical spine is addressed in the REMAND that follows the below ORDER.



ORDER TO VACATE

An appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  

The Veteran recently submitted relevant VA treatment records, which are dated prior to the Board's May 2012 decision but had not previously been added to the Veteran's claims files or Virtual VA.  Hence, these records were not considered by the Board at the time of its decision.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the aforementioned records were not considered in the Board's May 2012 decision, the May 2012 decision is hereby s vacated.  


REMAND

As noted above, the Veteran has submitted VA treatment records which predate the Board's May 2012 decision, but were not of record at the time of the Board's decision.  These records have not been considered by the RO or the AMC, and the Veteran has not waived his right to have the records initially considered by the originating agency.  Therefore, a remand for that purpose is required.

The Board further notes that in August 2013, the Veteran submitted a statement indicating that additional pertinent treatment records were available from the VA medical center in Lebanon, Pennsylvania.  Accordingly, further development to obtain those records is required.

In June 2012, the Veteran submitted a statement indicating that his cervical spine disability had significantly worsened over the past two years, and that this disability was now causing paresthesias in both of his upper extremities.  Under these circumstances, the Veteran must be scheduled for a new examination to ascertain the current severity of his multi-level disc disease of the cervical spine.  

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated or examined him for his multi-level disc disease of the cervical spine since January 2010.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources (including the VA medical center in Lebanon, Pennsylvania).

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected multi-level disc disease of the cervical spine.  The claims files and any a copy of any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required to rate the disability, to include any neurological impairment associated with the disability.

A complete rationale must be provided for any opinion expressed.
 
3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination should be added to the record.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


